Citation Nr: 0839391	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1969.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In September 2008, the veteran testified at a travel Board 
hearing.

As explained in more detail below, the Board grants the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for PTSD.  The reopened 
claim requires additional development and is the subject of 
the remand appended to this decision.  The issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service 
connection for PTSD.

2.  New and material evidence has been received since the 
June 2003 rating decision in support of the veteran's claim 
of service connection for PTSD.



CONCLUSION OF LAW

New and material evidence has been submitted since the June 
2003 RO decision, and thus the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
respect to this claim.

Analysis

The veteran's claim for service connection for PTSD was 
denied by a June 2003 rating decision.  As there was no 
timely appeal, the RO's June 2003 denial of service 
connection is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.
  
The present claim was initiated by the veteran in August 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 2003 rating decision, the evidence 
showed that the veteran was diagnosed as having PTSD; 
however, the veteran failed to provide adequate in-service 
stressor information.  Since that rating decision, the 
veteran has presented additional allegations of stressors 
experienced in service.  This evidence is clearly new in that 
it was not previously of record and is so significant that it 
must be reviewed in connection with the current claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim of service connection for PTSD.



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.



REMAND

The veteran's reopened claim for service connection for PTSD 
warrants further development.  

The medical evidence of records shows that the veteran is 
currently diagnosed as having PTSD.

The veteran contends that he has PTSD due to traumatic events 
which occurred during his service in Vietnam; however, his 
in-service stressor statements have not been corroborated.  
The veteran has submitted written statements as well as 
hearing testimony that he was a member of the 44th Signal 
Battalion in Vietnam from October 1976 to June 1969.  His MOS 
is verified as a radio mechanic and he alleges that he was 
temporarily assigned to various regions and sites to install 
and repair communication equipment and wire.  He reported 
that he was not stationed on a base, but that he lived in 
nearby hotels.  He has provided the following stressor 
statements:  (1) around October 30, 1968, a person in his 
bunker got shot in the face by a sniper; (2)  around January 
20, 1969, a mortar round exploded 20 to 25 feet from the jeep 
in which he was riding; (3) around March 10, 1969,  a seven 
or eight year old boy was killed across from a military 
police station; (4) around February 1969, he was exposed to 
rocket fire; and (5) around April 1, 1969, he was attacked by 
Vietcong while he was going back to his hotel (Capitol 
Hotel).  

In support of his statements, the veteran has submitted 
various copies of photographs and provided names of fellow 
soldiers with whom the veteran served during his tour with 
the 44th Signal Battalion.  He also identified his commanding 
officer. 

The veteran's stressors have been described with sufficient 
detail to warrant an attempt at verification.  The veteran's 
stressor statements with the corresponding dates should be 
sent to the US Army and Joint Services Records Research 
Center (JSRRC) for corroboration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors along with dates provided.   The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressors.  The JSRRC 
should be given the following:  a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

3.  After conducting any additional 
indicated development, the PTSD issue on 
appeal should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


